Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
20th day of May 2016, by and between Willis Lease Finance Corporation, a
Delaware corporation (“Employer”), and Scott B. Flaherty (“Employee”).

 

RECITALS

 

WHEREAS, Employer desires that Employee continue to be employed by Employer in
and with the position, compensation, amenities and other benefits set forth
herein;

 

WHEREAS, Employee desires to continue to be employed by Employer and in the
position of Senior Vice President and Chief Financial Officer on the terms and
conditions set forth herein; and

 

WHEREAS, Employee acknowledges that he has had an opportunity to consider this
Agreement and consult with independent advisors of his choosing with regard to
the terms of this Agreement, and enters this Agreement voluntarily and with a
full understanding of its terms.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
of the parties and the mutual benefits they will gain by the performance
thereof, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.                                      Employment.  Employer hereby employs
Employee and Employee hereby accepts employment, upon the terms and conditions
hereinafter set forth, as the Senior Vice President and Chief Financial Officer.

 

2.                                      Term.

 

(a)                                 The term of Employee’s employment under this
Agreement shall be for a two-year period commencing on June 6, 2016 (“Start
Date”) and ending on June 5, 2018, (as may be extended hereunder, the
“Employment Term”), unless otherwise terminated pursuant to the terms hereof. 
Each full twelve-month period Employee is employed by Employer shall be referred
to herein as an “Employment Year.”

 

(b)                                 After the expiration of the initial
Employment Term and until the Termination Date (as defined below), Employee’s
employment will automatically renew for a period of one year, each year, on the
same terms and conditions as are set forth herein, unless either party gives the
other written notice of nonrenewal at least six (6) months prior to the end of
the last applicable Employment Year.  Employee shall be entitled to the payments
set forth in

 

--------------------------------------------------------------------------------


 

Section 7 or Section 8 hereof in the event either party gives the other such a
notice of nonrenewal.

 

(c)                                  Upon the occurrence of a Change in Control,
this Agreement shall be automatically extended for a period equal to the greater
of: (I) the remaining Employment Term, or (II) the eighteen-month period
commencing on the date of the Change in Control event and ending on the
eighteen-month anniversary of the Change in Control event (the “Change in
Control Extension”).  “Change in Control” means the occurrence of any of the
following events: (i) any “person” (as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than Charles F.
Willis IV or an Affiliate (as defined in Section 13) of Charles F. Willis IV, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of Employer representing at least fifty
percent (50%) of the total voting power represented by Employer’s then
outstanding voting securities; or (ii) the stockholders of Employer approve a
merger or consolidation of Employer with any other corporation, other than a
merger or consolidation which would result in the voting securities of Employer
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty (50%) of the total voting power represented by
the voting securities of Employer or such surviving entity outstanding
immediately after such a merger or consolidation, or the stockholders of
Employer approve a plan of complete liquidation or dissolution of Employer or an
agreement for the sale or disposition by Employer of all or substantially all of
Employer’s assets, provided, however, that if such merger, consolidation,
liquidation, dissolution, sale or disposition does not subsequently close, a
Change in Control shall not be deemed to have occurred; or (iii) individuals who
are directors of Employer as of the date hereof cease for any reason to
constitute a majority of Employer’s Board of Directors (the “Board”) unless such
change(s) is approved by a majority of the directors of Employer as of the date
thereof.

 

3.                                      Duties.

 

(a)                                 Employee shall in good faith perform those
duties and functions as are required by his position, including but not limited
to responsibility for managing the Accounting, Finance, Treasury and IT
functions within Employer, and such other duties as may be determined and
assigned to him from time to time by the President or his/her designate(s). 
Notwithstanding the foregoing or any other provision in this Agreement, Employer
shall have the right to modify from time to time the title and duties assigned
to Employee so long as such title and duties are consistent with the usual and
customary expectations of the type of position and function of Employee.

 

(b)                                 Employee agrees to serve Employer faithfully
and to the best of his ability; to devote his full time and attention, with
undivided loyalty, during normal business hours to the business and affairs of
Employer, except during reasonable vacation periods and periods of illness and
incapacity; and to perform such duties as the President or his/her
designate(s) may assign, such duties to be of a character and dignity
appropriate to the Senior Vice President and Chief Financial Officer.  Employee
shall not engage in any other business or job activity during the Employment
Term without Employer’s prior written consent.  Notwithstanding the foregoing,
Employee may engage in civic and not-for-profit activities so

 

2

--------------------------------------------------------------------------------


 

long as such activities do not materially interfere with Employee’s performance
of his duties hereunder.

 

4.                                      Compensation.  Employer agrees to
provide as compensation to Employee the following salary, incentive, and
benefits in exchange for the services described in Section 3 of this Agreement:

 

(a)                                 Base Salary.  Employer agrees to pay to
Employee during the Employment Term an annual base salary in the amount of Three
Hundred and Fifty Thousand US Dollars ($350,000) per Employment Year less
payroll deductions and all required withholdings, or such higher amount as the
Compensation Committee of the Board shall from time to time determine. 
Employee’s base salary shall be paid not less frequently than semi-monthly in
accordance with Employer’s usual payroll practices.  The Compensation Committee
of the Board will review Employee’s base salary no less than once annually, and
shall have sole discretion to increase or decrease (subject to the next sentence
hereof) the base salary.  Employee’s base salary only may be decreased in
connection with a salary reduction program approved by the Compensation
Committee of the Board, which affects all executive officers of Employer.

 

(b)                                 Incentive Compensation.  In addition to
Employee’s base salary, Employee shall participate in and, to the extent earned
or otherwise payable thereunder, receive periodic incentive cash bonuses
pursuant to any incentive plans currently maintained or hereafter established by
Employer and applicable to an employee of Employee’s position, which presently
is the 2016 Incentive Compensation Plan.  Employee’s entitlement to incentive
bonuses is discretionary and shall be determined by the Compensation Committee
of the Board in good faith based upon the extent to which Employee’s individual
performance objectives and Employer’s performance objectives were achieved
during the applicable bonus period.  Employee is eligible to receive a target
bonus of up to 50% of Employee’s base salary (“Incentive Bonus”).  The
Compensation Committee of the Board will annually set the Employer’s performance
targets and approve the incentive compensation plan.

 

(c)                                  Signing Bonus.  Employee to receive a
one-time signing bonus of $70,000, less payroll deductions and all required
withholdings, payable during the first pay period following the Employee’s Start
Date.  The one-time signing bonus must be repaid if Employee leaves the Company
or is terminated for Cause within 12 months of his Start Date.

 

(d)                                 Professional Associations.  Employer agrees
to pay the fees associated with Employee’s membership in professional
associations pertinent to his employment.

 

5.                                      Benefits and Perquisites.

 

(a)                                 Benefits.   Employer shall provide Employee
such employment benefits, equipment and support as are generally available to
executive officers of Employer, including without limitation reimbursement of
reasonable expenses incurred in performing his duties under this Agreement
(including, but not limited to, expenses for entertainment, long distance
telephone calls, lodging, meals, transportation and travel), coverage under
medical, dental, long-

 

3

--------------------------------------------------------------------------------


 

term disability and group life insurance plans, and rights and benefits for
which Employee is eligible under Employer’s 401(k) and employee stock purchase
plans.

 

(b)                                 Vacation and Sick Pay.  Employee shall be
eligible for vacation and sick leave in accordance with the policies of Employer
in effect from time to time during the Employment Term.  Employee shall be
entitled to a period of annual vacation time equal to four (4) weeks during each
Employment Year, to accrue pro rata during the course of the Employment Term. 
All accrued vacation shall be paid to Employee in a lump sum payment on the date
of a Change in Control or termination of employment with Employer.

 

(c)                                  Relocation and Temporary Housing Costs. 
Employer to provide Employee with a one-time payment of $20,000, payable during
the first pay period following the Employee’s Start Date, which is intended to
cover the cost of moving Employee’s personal effects to Novato, California and
any other relocation costs other than temporary housing. The Company will also
reimburse Employee for the reasonable rental costs of furnished temporary
housing in the Novato, California area for a period of no more than nine months.
Employer and Employee will agree on the total cost and method of reimbursing (or
direct payment to) Employee for such rental costs within 30 days of the date of
this Agreement. The relocation expenses must be re-paid by the Employee in the
event Employee ends his employment or is terminated by Employer for cause within
12 months of Employee’s relocation to California.  Employer will report the
relocation payment on Employee’s Form W-2 in the fiscal year in which payment
was made.

 

6.                                      Grants of Restricted Stock.

 

(a)                                 Employee will be eligible to participate in
Employer’s 2007 Incentive Stock Plan (For Restricted Stock Bonus Awards) (the
“Plan”) on the same terms as are generally available to executive officers of
Employer and on terms which are in accordance with comparative market practices.

 

(b)                                 Within 30 days of the Start Date, Employee
will be granted 10,000 restricted shares of Employer common stock. One-third of
these shares will vest on each anniversary of the grant date through the third
anniversary provided that Employee is employed by Employer on each such
anniversary date.  In addition, on or about March 31, 2018, Employee will be
granted 10,000 shares of Employer common stock provided that the Employer
achieved its adjusted budget during the 2017 fiscal year. One-third of these
shares will vest on each anniversary of the grant date through the third
anniversary provided that Employee is employed by Employer on each such
anniversary date.

 

(c)                                  The parties agree that any additional grant
of restricted stock under the Plan or any similar plan is subject to the
discretion of the Compensation Committee of the Board based upon the duties of
Employee’s position, the extent to which Employee’s individual performance
objectives and Employer’s profitability objectives and other financial and
non-financial objectives were achieved during the applicable period, and
comparative market practices.

 

4

--------------------------------------------------------------------------------


 

(d)                                 In addition to any rights Employee may have
under the Plan or specific restricted stock under the Plan, all restricted stock
bonus awards granted to Employee which would have otherwise vested during the
period following the occurrence of a Change in Control shall immediately vest
and become exercisable in the event of a Change in Control.

 

7.                                      Termination/Nonrenewal by Employer.  The
date on which Employee’s employment by Employer ceases, under any of the
following circumstances, shall be defined herein as the “Termination Date.”  The
employment of Employee may be terminated by Employer or Employer may decide not
to renew this Agreement for any reason or no reason, with or without cause or
justification, subject to the following:

 

(a)                                 Termination For Cause.  If (i) Employee’s
employment is terminated by Employer for Cause (as defined below), or
(ii) Employer gives Employee a notice of nonrenewal pursuant to
Section 2(b) hereof for Cause, Employer’s total liability to Employee or his
heirs shall be limited to payment of any unpaid base salary and any annual
incentive compensation to which Employee is entitled as of the Termination Date,
and accrued vacation and sick pay, and Employee shall not be entitled to any
further compensation or benefits provided under this Agreement, including,
without limitation, any severance payments.  “Cause” includes, but shall not be
limited to:  (1) Employee’s conviction of or plea of nolo contendere to any
felony or gross misdemeanor charges brought in any court of competent
jurisdiction; (2) any fraud, misrepresentation or gross misconduct by Employee
against Employer; (3) Employee’s refusal or failure to perform his duties as
Senior Vice President and Chief Investment Officer; and (4) Employee’s breach of
this Agreement.

 

(b)                                 Termination Without Cause.  If
(i) Employee’s employment is terminated by Employer without Cause, or
(ii) Employer provides Employee with a notice of nonrenewal pursuant to
Section 2(b) hereof without Cause, Employer will (A) in the case of termination,
provide not less than six (6) months notice of termination or an amount equal to
six (6) months of Employee’s base salary in lieu of notice, or (B) in the case
of nonrenewal, provide notice of nonrenewal at least six (6) months prior to the
end of the last applicable Employment Year or an amount equal to six months base
salary in lieu of notice.  In addition, in each of the foregoing scenarios,
Employee will be paid the severance which is described in Section 9 below.

 

8.                                      Termination/Nonrenewal by Employee.  The
employment of Employee may be terminated by Employee or Employee may decide not
to renew this Agreement for any reason or no reason, with or without cause or
justification, subject to the following:

 

(a)                                 Voluntary Resignation.  If (i) Employee’s
employment terminates by reason of Employee’s voluntary resignation (and is not
a resignation for Good Reason), or (ii) Employee gives Employer a notice of
nonrenewal pursuant to Section 2(b) hereof (which is not given for Good Reason),
Employer’s total liability to Employee shall be limited to payment of any unpaid
base salary and any annual incentive compensation to which Employee is entitled
as of the Termination Date, and accrued vacation and sick pay, and Employee
shall not be entitled to any further compensation or benefits provided under
this Agreement, including, without limitation, any severance payments.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Resignation for Good Reason.  If
(i) Employee’s employment terminates by reason of Employee’s voluntary
resignation for Good Reason, or (ii) Employee provides Employer with a notice of
nonrenewal pursuant to Section 2(b) hereof for Good Reason, Employee will be
paid the severance which is described in Section 9 below.  “Good Reason” means: 
Employee’s voluntary termination following (i) a reduction in compensation which
is not in proportion to any salary reduction program approved by the
Compensation Committee of the Board which affects all executive officers of
Employer; (ii) a reduction in material benefits; (iii) a material reduction in
Employee’s position, title, duties and status; (iv) requiring Employee to work
at a location more than 25 “road” miles from the location of Employer’s
corporate headquarters as of the date of this Agreement; or (v) any willful and
material breach by Employer of its obligations under this Agreement.

 

9.                                      Severance Payment.

 

(a)                                 Amount.  In the event severance is payable
hereunder, such severance shall be in an amount equal to

 

(i)                                     one-half times Employee’s annual base
salary at the time of termination, pursuant to Section 7(b) or Section 8(b), or
if during a Change in Control Extension, one times Employee’s base salary at the
time of termination, plus

 

(ii)                               any unpaid base salary and any annual
incentive compensation to which Employee is entitled as of the Termination Date,
and accrued vacation pay, plus

 

(iii)                               if during a Change in Control Extension, an
amount equal to the average annual incentives paid to Employee attributable to
the two years prior to the year of termination, plus

 

(iv)                              distribution of unpaid deferred compensation,
plus

 

(v)                                 accelerated vesting of the restricted stock
scheduled to vest during the two (2) years following the Termination Date, plus

 

(vi)                              continued coverage under all group benefit
plans (e.g., medical, dental and vision) for a period of six months following
the Termination Date, or if during a Change in Control Extension, for a period
of twelve months following the Termination Date, in each case at the same cost
to Employee as prior to the Termination Date.

 

(b)                                 Payment.  All cash components of the
above-described severance payments shall be paid in a lump sum within thirty
(30) days of the date of termination of Employee’s employment; provided that,
only to the extent required by Section 409A of the Code, such payments shall be
made in a lump sum six months after the date of termination.

 

(c)                                  Limitation on Payments.  If any payment or
benefit Employee would receive from Employer or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be reduced to the Reduced Amount.  The

 

6

--------------------------------------------------------------------------------


 

“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.  If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Employee elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
date on which the event that triggers the Payment occurs):  reduction of cash
payments; cancellation of accelerated vesting of stock awards; and reduction of
employee benefits.  In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Employee’s stock awards unless
Employee elects in writing a different order for cancellation.

 

The accounting firm engaged by Employer for general audit purposes as of the day
prior to the effective date of the event that triggers the Payment shall perform
the foregoing calculations.  If the accounting firm so engaged by Employer is
serving as accountant or auditor for the individual, entity or group effecting
the “change in ownership” as described in Section 280G(b)(2)(A)(i) of the Code,
Employer shall appoint a nationally recognized accounting firm to make the
determinations required hereunder.  Employer shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to Employer
and Employee within fifteen (15) calendar days after the date on which
Employee’s right to a Payment is triggered (if requested at that time by
Employer or Employee) or such other time as requested by Employer or Employee. 
If the accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish Employer and Employee with an opinion reasonably acceptable to
Employee that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon Employer and Employee.

 

10.          Benefits Upon Termination.  Except as otherwise expressly provided
by this Agreement and without limiting any rights granted to Employee hereunder,
all insurance benefits provided under Section 5 of this Agreement shall be
extended, at Employee’s election and cost, to the extent permitted by Employer’s
insurance policies and benefit plans, for one year after Employee’s Termination
Date, except (a) as required by law (e.g., COBRA health insurance continuation
election) or (b) in the event of a termination described in Section 7 or 8.

 

11.          Death/Disability.

 

(a)           In the event (during the Employment Term) of Employee’s death,
(i) this Agreement shall terminate, (ii) Employer shall pay to Employee’s estate
or heirs any unpaid base salary and any annual incentive compensation to which
Employee may be entitled as of the Termination Date, and (iii) Employee’s estate
and heirs shall not be entitled to any severance

 

7

--------------------------------------------------------------------------------


 

payments hereunder.  In addition, the restricted stock or stock options
scheduled to vest during the two (2) years following the date of Employee’s
death shall receive accelerated vesting and shall become exercisable upon
Employee’s death.  Employee’s estate shall have the right to receive or exercise
such options for the shorter of (i) two (2) years from the date of death, and
(ii) the term of the grant or option.

 

(b)           In the event (during the Employment Term) of Employee’s long term
disability (as defined in Employee’s Group Disability Plan) and the passing of
the Elimination Period (as defined in Employee’s Group Disability Plan),
(i) this Agreement shall terminate, (ii) Employer shall pay to Employee any
unpaid base salary and any annual incentive compensation to which Employee is
entitled as of the Termination Date, and (iii) Employee shall not be entitled to
any severance payments hereunder.  In addition, the restricted stock or stock
options scheduled to vest during the two (2) years after the date of Employee’s
disability shall receive accelerated vesting and shall become exercisable upon
the termination of this Agreement due to Employee’s disability.  Employee shall
have the right to receive or exercise such options for the shorter of (i) two
(2) years from the date of disability, and (ii) the term of the grant or option.

 

12.          Maintenance of Confidentiality and Duty of Loyalty.

 

(a)           General.  Employee acknowledges that, pursuant to his employment
with Employer, he will necessarily have access to trade secrets and information
that is confidential and proprietary to Employer in connection with the
performance of his duties.  In consideration for the disclosure to Employee of,
and the grant to Employee of access to such valuable and confidential
information and in consideration of his employment, Employee shall comply in all
respects with the provisions of this Section 12.

 

(b)           Nondisclosure.  During the Employment Term and for a period of
three (3) years thereafter, Confidential and Proprietary Information of Employer
of which Employee gains knowledge during the Employment Term shall be used by
Employee only for the benefit of Employer in connection with Employee’s
performance of his employment duties, and Employee shall not, and shall not
allow any other person that gains access to such information in any manner to,
without the prior written consent of Employer, disclose, communicate, divulge or
otherwise make available, or use, any such information, other than for the
immediate benefit of Employer.  For purposes of this Agreement, the term
“Confidential and Proprietary Information” means information not generally known
to the public and which is proprietary to Employer and relates to Employer’s
existing or reasonably foreseeable business or operations, including but not
limited to trade secrets, business plans, advertising or public relations
strategies, financial information, budgets, personnel information, customer
information and lists, and information pertaining to research, development,
manufacturing, engineering, processing, product designs (whether or not patented
or patentable), purchasing and licensing, and which may be embodied in reports
or other writings or in blue prints or in other tangible forms such as equipment
and models.  Employee will refrain from any acts or omissions that would
jeopardize the confidentiality or reduce the value of any Employer Confidential
and Proprietary Information.

 

8

--------------------------------------------------------------------------------


 

(c)           Covenant of Loyalty.  During the Employment Term, Employee shall
not, on his own account or as an employee, agent, promoter, consultant, partner,
officer, director, or as a more than 1% shareholder of any other person, firm,
entity, partnership or corporation, own, operate, lease, franchise, conduct,
engage in, be connected with, have any interest in, or assist any person or
entity engaged in any business in the continental United States that is in any
way competitive with or similar to the business that is conducted by Employer or
is in the same general field or industry as Employer.  Without limiting the
generality of the foregoing, Employee does hereby covenant that he will not,
during the Employment Term:

 

(i)            solicit, accept or receive any compensation from any customer of
Employer or any business competitive to that of Employer; or

 

(ii)           contact, solicit or call upon any customer or supplier of
Employer on behalf of any person or entity other than Employer for the purpose
of selling, providing or performing any services of the type normally provided
or performed by Employer; or

 

(iii)          induce or attempt to induce any person or entity to curtail or
cancel any business or contracts which such person or entity has with Employer;
or

 

(iv)          induce or attempt to induce any person or entity to terminate,
cancel or breach any contract which such person or entity has with Employer, or
receive or accept any benefits from such termination, cancellation or breach.

 

(d)           No Solicitation.  During the Employment Term and for a period of
three (3) years thereafter, Employee agrees not to interfere with the business
of Employer or any Affiliate of Employer by directly or indirectly soliciting,
attempting to solicit, inducing or otherwise causing any employee of Employer or
any Affiliate of Employer to terminate his or her employment with Employer in
order to become an employee, consultant or independent contractor to or for any
other person or entity.

 

(e)           Injunctive Relief.  Employee expressly agrees that the covenants
set forth in this Section 12 are reasonable and necessary to protect Employer
and its legitimate business interests, and to prevent the unauthorized
dissemination of Confidential and Proprietary Information to competitors of
Employer.  Employee also agrees that Employer will be irreparably harmed and
that damages alone cannot adequately compensate Employer if there is a violation
of this Section 12 by Employee, and that injunctive relief against Employee is
essential for the protection of Employer.  Therefore, in the event of any such
breach, it is agreed that, in addition to any other remedies available, Employer
shall be entitled as a matter of right to injunctive relief in any court of
competent jurisdiction, plus attorneys’ fees actually incurred in seeking such
relief.  Furthermore, Employee agrees that Employer shall not be required to
post a bond or other collateral security with the court if Employer seeks
injunctive relief.  To the extent any provision of this Section 12 is deemed
unenforceable by virtue of its scope or limitation, Employee and Employer agree
that the scope and limitation provisions shall nevertheless be enforceable to
the fullest extent permissible under the laws and public policies applied in
such jurisdiction where enforcement is sought.

 

9

--------------------------------------------------------------------------------


 

13.          Affiliate.  “Affiliate” means a person that, directly or
indirectly, through one or more intermediaries controls, is controlled by or is
under common control with the first mentioned person.

 

14.          Notices.  Any notice which either party may wish or be required to
give to the other party pursuant to this Agreement shall be in writing and shall
be either personally served or deposited in the United States mail, registered
or certified, and with proper postage prepaid.  Mailed notices to Employee shall
be addressed to Employee at the home address which Employee most recently
communicated to Employer in writing.  In the case of Employer, mailed notices
shall be addressed to its corporate headquarters, and all notices shall be
directed to the attention of the President.  Notice given by personal service
shall be deemed effective upon service.  Notice given by registered or certified
mail shall be deemed effective three (3) days after deposit in the mail.

 

15.          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives, and
their successors and assigns.  As used in this Agreement, the term “successor”
shall include any person, firm, corporation or other business entity which at
any time, whether by merger, purchase, consolidation, or otherwise, acquired all
or substantially all of the assets or business of Employer.  This Agreement
shall be deemed to be willfully breached by Employer if any such successor does
not absolutely and unconditionally assume all of Employer’s obligations under
this Agreement and agree expressly to perform the obligations in the same manner
and to the same extent as Employer would be required to perform such obligations
in the absence of the succession.  Employee may not assign any of his duties
hereunder and he may not assign any of his rights hereunder without the written
consent of Employer, which shall not be unreasonably withheld.

 

16.          Entire Agreement.  This Agreement contains the entire agreement of
the parties and supersedes and replaces all prior agreements and understandings
between the parties relating to the subject matter hereof.

 

17.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws (without reference to choice or conflict of
laws) of the State of California.

 

18.          Arbitration.  Employer and Employee agree that, to the extent
permitted by law and to the extent that the enforceability of this Agreement is
not thereby impaired, any and all disputes, controversies or claims between
Employee and Employer, except disputes concerning the use or disclosure of trade
secrets, proprietary and/or confidential information, or otherwise arising under
Section 12 hereof, shall be determined exclusively by final and binding
arbitration in the County of San Francisco, California, in accordance with the
employment rules of the American Arbitration Association then in effect.  The
controversy or claim shall be submitted to three arbitrators, one of whom shall
be chosen by Employer, one of whom shall be chosen by Employee, and the third of
whom shall be chosen by the two arbitrators so selected.  The party desiring
arbitration shall give written notice to the other party of its desire to
arbitrate the particular matter in question, naming the arbitrator selected by
it.  If the other party shall fail within a period of 15 days after such notice
shall have been given to reply in writing naming the arbitrator selected by it,
then the party not in default may apply to the American Arbitration

 

10

--------------------------------------------------------------------------------


 

Association for the appointment of the second arbitrator.  If the two
arbitrators chosen as above shall fail within 15 days after their selection to
agree upon a third arbitrator, then either party may apply to the American
Arbitration Association for the appointment of an arbitrator to fill the place
so remaining vacant.  Employer shall pay the fees of the arbitrators so
selected.  The decision of any two of the arbitrators shall be final and binding
upon the parties hereto and shall be delivered in writing signed in triplicate
by the concurring arbitrators to each of the parties hereto.  The parties agree
that both parties will be allowed to engage in adequate discovery consistent
with the nature of the claims in dispute.  The arbitrators shall have the
authority to entertain a motion to dismiss and/or a motion for summary judgment
by any party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.  The arbitrators shall have discretion to
award monetary and other damages, or no damages, and to fashion such other
relief as the arbitrators deem appropriate.  The arbitrators also shall have
discretion to award the prevailing party reasonable costs and attorneys’ fees
incurred in bringing or defending an action under this Section 18, as permitted
by applicable law.  Judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction.

 

Nothing in this Section 18 shall limit the Employer’s ability to seek injunctive
relief for any violation of Employee’s obligations concerning nondisclosure,
loyalty and nonsolicitation as set forth in Section 12 hereof.  Any such
injunctive relief proceeding shall be without prejudice to any rights Employer
or Employee may have under this Agreement to obtain relief in arbitration with
respect to such matters.

 

19.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

20.          Amendments and Waivers.  This Agreement may be modified only by a
written instrument duly executed by each party hereto.  No breach of any
covenant, agreement, warranty or representation shall be deemed waived unless
expressly waived in writing by the party who might assert such breach.  No
waiver of any right hereunder shall operate as a waiver of any other right or of
the same or a similar right on another occasion.

 

21.          Counterparts.  This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

22.          Section Headings.  The headings of each Section, subsection or
other subdivision of this Agreement are for reference only and shall not limit
or control the meaning thereof.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

“Employer”

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Brian R. Hole

 

 

Brian R. Hole

 

 

President

 

 

 

 

 

“Employee”

 

 

 

 

 

By:

/s/ Scott B. Flaherty

 

 

Scott B. Flaherty

 

12

--------------------------------------------------------------------------------